Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/24/2021 and 8/23/2021 have been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



           Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by Gopal et al. (U.S. PG-Publication # 2016/0037434).


         Consider claims 1 and 10, Goplal et al. clearly disclose a method for configuring a network having a plurality of nodes including at least one moving node (fig. 2A, par. 76, line 1 (QoS aware routing) and line 5 (number of network nodes), par. 8, lines 9-10 (satellite platforms); EN: satellite is a moving node), the method comprising: 
          determining, by a network controller of the network, available nodes and possible links in the network for a given point in time based on location information for each of the nodes (par. 76, lines 24-32 (The SC obtains and uses satellite ephemeris information to predetermine constellation topology (e.g., the network topology with regard to the association between satellites, gateways and terminals) and respective estimated link states, and then uses estimated link states to generate preliminary shortest path routes (for the Forwarding Tables) in each QoS class Q.sub.j with S.sub.i as the source node (S3))); 
          determining, by the network controller, a topology of the network for the given point in time based on the available nodes and the possible links (par. 76, lines 24-32 (The SC obtains and uses satellite ephemeris information to predetermine constellation topology (e.g., the network topology with regard to the association between satellites, gateways and terminals) and respective estimated link states, and then uses estimated link states to generate preliminary shortest path routes (for the Forwarding Tables) in each QoS class Q.sub.j with S.sub.i as the source node (S3))); 
          determining, by the network controller, a plurality of network flows for the determined topology (par. 76, lines 7-10 (The algorithm generates the shortest path for each QoS class Q.sub.j where j iterates from 1 to Q, and from each source S.sub.i where i iterates from 1 to S)), each of the plurality of network flows comprising one or more requirements for a routing path through the network (par. 69, lines 2-3 (for more optimal routing control, for example, with respect to a defined Service Level Agreement (SLA) comprising specific traffic sources and QoS objectives)); 
          generating, by the network controller, a feasible network topology for the given point in time based on the determined plurality of network flows, the feasible network topology including one or more routing paths and identifying a subset of the possible links to be established using the plurality of nodes (par. 76, lines 24-32 (uses estimated link states to generate preliminary shortest path routes);EN: preliminary shortest path routes are a subgraph); and 
          sending, by the network controller, instructions to one or more of the plurality of nodes of the network for implementing the feasible network topology for the given point in time (par. 76, lines 44-45 (The SC then distributes a global L2 Forwarding Table to L2 node S.sub.i)).



          Consider claim 2, and as applied to claim 1 above,
                          claim 13, and as applied to claim 10 above, 
Goplal et al. clearly disclose a method, wherein the determining the available nodes and possible links in the network includes generating an input graph that has a plurality of vertices each representing a respective one of the plurality of nodes and a plurality of edges each representing a possible link between two of the plurality of nodes (par. 73, lines 1-4 (vertices), par. 76, lines 9-13 (edges)).



          Consider claim 3, and as applied to claim 1 above,
                          claim 14, and as applied to claim 10 above, 
Goplal et al. clearly disclose a method, wherein the determining the available nodes and possible links in the network includes receiving, from a given node in the network, a current location of the given node, a predicted path of the given node, current links associated with the given node, and routing information stored at the given node (par. 76, lines 24-32 (The SC obtains and uses satellite ephemeris information to predetermine constellation topology (e.g., the network topology with regard to the association between satellites, gateways and terminals) and respective estimated link states, and then uses estimated link states to generate preliminary shortest path routes (for the Forwarding Tables) in each QoS class Q.sub.j with S.sub.i as the source node (S3))).


          
          Consider claim 4, and as applied to claim 1 above,
                          claim 15, and as applied to claim 10 above, 
Goplal et al. clearly disclose a method, wherein the one or more requirements include flow bandwidth requirements (par. 76, lines 9-10 (SC collects link states (e.g., delay, throughput, congestion-level, etc.) from all core L2 nodes)).


          Consider claim 5, and as applied to claim 1 above,
                          claim 16, and as applied to claim 10 above, 
Goplal et al. clearly disclose a method, wherein the one or more requirements include latency requirements (par. 76, lines 9-10 (SC collects link states (e.g., delay, throughput, congestion-level, etc.) from all core L2 nodes)).



          Consider claim 7, and as applied to claim 1 above,
                          claim 18, and as applied to claim 10 above, 
Goplal et al. clearly disclose a method, wherein the instructions sent to one or more of the plurality of nodes of the network includes at least one beam steering instruction for at least one of the plurality of nodes to aim one or more transceivers based on the one or more routing paths (par. 48,lines 13-15 (the payload includes an L2 packet switch that interconnects multiple gateway beams, inter-satellite cross links and user beams), lines 23-26 (commands for steering the satellite); EN: It would be obvious that beam antennas need to be steered).



          Consider claim 8, and as applied to claim 1 above, 
                          claim 19, and as applied to claim 10 above,
Goplal et al. clearly disclose a method, wherein the instructions sent to one or more of the plurality of nodes of the network includes routing information for updating a routing table according to the one or more routing paths (par. 76, lines 37-39 (SC continually updates the Forwarding Tables for the L2 node S.sub.i with actual link states as they continue to be collected from the network)).



          Consider claim 9, and as applied to claim 1 above,
                          claim 20, and as applied to claim 10 above, 
Goplal et al. clearly disclose a method, wherein the feasible network topology is a first feasible network topology; and 
          wherein the method further comprises:
          generating, by the network controller, a second feasible network topology for the given point in time (par. 76, lines 32-34 (SC uses an incremental Dijsktra's algorithm to determine shortest paths for each QoS class)); and 
          selecting, by the network controller, one of the first feasible network topology and the second feasible network topology based on a comparison of at least one network performance metric in each of the feasible network topologies (par. 88, lines 11-16 (All nodes in the respective paths (satellites S1, S2, and S3) have appropriate entries in their Forwarding Tables so that the correct next hop is determined for a data packet. In this case destination address and source address of the data packet header are used to find the appropriate next hop)).


       Consider claim 11, and as applied to claim 10 above, Goplal et al. clearly disclose a system, further comprising the plurality of nodes (fig. 2A, par. 76, line 5 (number of network nodes)).


       Consider claim 12, and as applied to claim 10 above, Goplal et al. clearly disclose a system, wherein the plurality of nodes includes one or more ground stations and one or more high-altitude platforms (fig. 2a, par. 38 (the SDSN includes a number of satellites (e.g., S1, S2, S3), a Gateway (GWA), a Gateway (GWB), a number of consumer terminals (T1a, T1b, . . . , T1n), a main corporate office enterprise terminal (T2), a remote office terminal (T3) of the same enterprise as the terminal T2, and the System Controller (SC))).
 




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

          Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (U.S. PG-Publication # 2016/0037434), in view of Peleg et al. (U.S. PG-Publication # 2004/0158663).

          Consider claim 6, and as applied to claim 1 above,
                          claim 17, and as applied to claim 10 above, 
Goplal et al. clearly disclose the method as described.
          However, Gopal et al. do not specifically disclose one or more requirements include a maximum number of links. 
          In the same field of endeavor, Peleg et al. clearly show:
          wherein the one or more requirements include a maximum number of links for a given node of the plurality of nodes (par. 62 (The dimension of the network topology is directly related to the maximum number of 
connections to each network node location)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for configuring a network, as taught by Gopal, and show one or more requirements include a maximum number of links, as taught by Peleg, so that all the links will be utilized efficiently.


                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
June 12, 2022